Per Curiam.

We affirm the judgment of the court of appeals. We have recognized that “in certain extraordinary circumstances when there is an unlawful restraint of a person’s liberty, habeas corpus will lie notwithstanding the fact that only nonjurisdictional issues are involved, but only where there is no adequate legal remedy, e.g., appeal or postconviction relief.” State ex rel. Pirman v. Money (1994), 69 Ohio St.3d 591, 593, 635 N.E.2d 26, 29. Here, appellant’s remedy is appeal. “[T]he proper remedy for seeking judicial review of the denial of a motion to dismiss on the ground of double jeopardy is a direct appeal to the court of appeals at the conclusion of the trial court proceedings.” Wenzel v. Enright (1993), 68 Ohio St.3d 63, 623 N.E.2d 69, paragraph two of the syllabus. Therefore, because there is an adequate remedy at law, habeas corpus does not lie for appellant’s double-jeopardy claim. The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.